Per Curiam.

The question presented is whether a will filed with the State Teachers’ Retirement Board after the death of a member of the retirement system,' containing a residuary clause for the benefit of the wife of testator, constitutes a designation of beneficiary in favor of the wife in compliance with the following requirement of Section 7896-41, General Code:
“(a) Should a contributor die before retirement, his accumulated contributions shall be paid to his estate or to such person or persons as he shall have nominated by written designation duly executed and filed with the retirement board.”
The certified copy of decedent’s will filed with the board after decedent’s death was not a sufficient compliance with the statute to operate as a written designation of the beneficiary.
The demurrer is sustained and a writ is denied.

Writ denied.

Weygandt, C. J., Middleton, Taft, Matthias, Hart, Zimmerman and Stewart, JJ., concur.